                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Terrance D. Curran,                         )       CASE NO. 4:15 CV 2648
                                            )
                      Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                            )
              Vs.                           )
                                            )
Commissioner of Social Security,            )       Memorandum of Opinion and Order
                                            )
                      Defendant.            )



       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge George J. Limbert (“R&R”) (Doc. 23) recommending that the Court award attorney’s fees

pursuant to 42 U.S.C. § 406(b) in the amount of $12,125.75. No objections have been filed. The

R&R is ACCEPTED.

       Having reviewed the R&R, and having conducted an independent analysis as to the

reasonableness of the fee request, the Court ACCEPTS the R&R. Attorney’s fees in the amount

of $12,125.75 are hereby awarded, provided counsel return to plaintiff $4,500.00 in fees

previously awarded pursuant to the EAJA.
      IT IS SO ORDERED.




                          /s/ Patricia A. Gaughan
                          PATRICIA A. GAUGHAN
                          United States District Judge
Dated: 12/20/18           Chief Judge
